Citation Nr: 0715700	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-39 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1963 
to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for PTSD.  

The veteran was scheduled for a personal before a Veterans 
Law Judge at the RO in April 2006.  In a Report of Contact 
dated in March 2006, he informed the RO that he wanted to 
cancel his hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of his 
military service.  One of his private treatment records 
reflects that he was diagnosed with PTSD.  However, the 
diagnosis is not based on a verified stressor.  

In connection with his claim for PTSD, the veteran has set 
forth various stressors and/or traumatic experiences alleged 
to have occurred during his service.  His stressor related to 
falling in love with prostitutes and then seeing them with 
other men is not something that can be verified.  However, he 
also alleged that a fellow serviceman took over one of his 
shifts and was subsequently killed.  He and some other 
soldiers found the body in the water.  This occurred in April 
or May 1967 and the serviceman's name was "Moor" or 
"More."  Verification of this incident should be attempted 
through official sources such as the U.S. Army and Joint 
Services Records Research Center (JSRRC).  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained from the Director, National Archives 
and Records Administration (NARA).  

If necessary, the veteran should be offered an opportunity to 
provide additional specific information that would permit 
searches regarding the stressor delineated above.  

If this stressor is subsequently verified, then the RO should 
afford the veteran a VA psychiatric examination to determine 
whether the veteran suffers from PTSD as a result of a 
verified stressor.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for PTSD since May 
2003.  After securing any necessary 
release, the RO should obtain these 
records.

3.  The RO should utilize the services of 
the JSRRC and/or the NARA in order to 
attempt to verify the veteran's claimed 
stressor.  

4.  If, and only if, the RO verifies a 
claimed stressor, a VA examination should 
be scheduled to determine the current 
diagnosis and etiology of any psychiatric 
disorder present.  The examiner must 
review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  The examiner should be 
advised by the RO as to the verified 
stressor.  If PTSD is present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) linked to the 
verified in-service stressor.  The 
examiner also should provide complete 
rationale for all conclusions reached.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

